EXHIBIT
Pp”

PUBLICLY FILED TEXT MESSAGES,
FROM THE SOUTHERN DISTRICT
OF NEW YORK DOCKET, CASE NO.:
1:19-CR-00373-PGG, REGARDING
IMPROPER/PROHIBITED
OFFERINGS MADE BY NIKE TO
PLAINTIFF

Case 1:19-cv-00593-LCB-JLW Document 54-3 Filed 02/17/21 Page 1 of 12

 
Case 1:19-cr-00373-PGG Document 30-5 Filed 08/16/19 Page 1 of 11

Exhibit E

Case 1:19-cv-00593-LCB-JLW Document 54-3 Filed 02/17/21 Page 2 of 12
Case 1:19-cr-00373-PGG Document 30-5 Filed 08/16/19 Page 2 of 11

 
      
   
 
 
  
   

il When on i start rindi ott ood lo WIRE 7ATANG 13 56UTC-)
Rachel Boker (owner) couches? They are asking and some unawara thoy
Mare ara even gelling pald S

ESS :
2 Ofwvares

GS var [ean give them allloyou YouJustneadsoma = 727018 «7/27/2016 13 STUTC4)
Rachal Bakor (owner) Staigervall envelopas to label por persan. | hava ham all

ETS Mara broken dovin by calegory of what thay arm doing
St

4 Gabby Olivares

Produced Subject to FRCP 6(e) US GH Aoelaba fal 28
FOIA Confidential Treatment Requested

Case 1:19-cv-00593-LCB-JLW Document 54-3 Filed 02/17/21 Page 3 of 12

a — ~ ee a re
Case 1:19-cr-00373-PGG Document 30-5 Filed 08/16/19 Page 3 of 11

 

     
 

To: Jamal Somes
To: ‘Carton Debora
From; Jamal James
To: fiton Dabose
Front: Jamal James
To: + Carton Debese
From: Jamal James
Ta: ‘Carton Deboes
From: Carton Debosa
To: (EG Jamal. James

To: (REE) Jamal James
To: I carton Devore

Carton Debose

From:

   

To: b Jamal James

2112017

22017

212017

2At2017

QiQ27

Wi22017

222017

242017 10.54.01 PM

Also C, just remember that tha Rama and Zion deals are NOT done yeti We are still int Just want u

(John Stovall)

   

to remember that possible financtal obligation alta

2112017 1055:70PM =
1172017 10:59:25 PM
22017 11:01 16 PM

tjust

2272017 126.51 AM

Forgot about that

told them we could de the 30k too

Iwas working out fellas. Sorry forthe dey We're still in there for Zion and Langford?}?1 | thought that

aiip had sailed

22/2017 1:37°48 AM

QNZ/2017 1 28:23 AM

Nope. Soil at the dock. Hoping % have newd next weak

O#K gatit Let me know i 'm needed

HSANM373 ANNAAIIO

Case 1:19-cv-00593-LCB-JLW Document 54-3 Filed 02/17/21 Page 4 of 12

 
 

     

Case 1:19-cr-00373-PGG Document 30-5 Filed 08/16/19 Page 4 of 11

 

_ —_ IRAE (loti Stovall) een eesti esate a

 

Fram; ‘eens! domes -W1R2017 QV22017B5258 PM CO Wat gotott he phone with Skeval, Quostion: Ate wa ling ta da the addon! 30k tor sila
(Caligirta) atong wih whatever nny be dodged jar tha Zendtamed situations ny well op bie Money

 

  

‘to: QAR carton Debose we're now potng fo do for the Rm kid In lichigai?
To: CEMEEMamatlomes = art22017 mienOrT AGG PM Land 70
. fon 34 plum
Ta tHiny Hebe _— a-15
From BiortonDabass = 212/27 Teen T 805.20 PA CA Supreme situaiion wil be mostly coverdd by Gary hia frst cack will be approximately 40K,

conest? Wail hat money waa suppésed to go tb-his t7u team corel? So give whatwos golng tr be
uped laryour 17u tenth and gha Hite Wits hevy wituation “The ainer 70 bated viting 63 spond ta
orppie adidas. The amount of work that yuu guys am dalng fa aore Shan Worth me apinning ie
pppcoximate 100k ta suppartthe efforts. | wil have ta gatcroalive dsawiers in the budget but ia
encouraging: You alta atay aggressive nnd. will figuio-cukthe moray part, eee

nae? RNA2017 1:08.99 PM “uplealage sponding (walrd autgocanect)

 

 

HSAAATA ANNAAIIB

Case 1:19-cv-00593-LCB-JLW Document 54-3 Filed 02/17/21 Page 5 of 12

 

 
¥

Case 1:19-cr-00373-PGG Document 30-5 Filed 08/16/19 Page 5 of 11

anil Janes 2267 ~ —— ARSROITS3035AM nate ta fovinit this. trap. BUY .. Imo We ahauld give Gary en utlmatum, Do what ra ate asking or
if Fogo your BYBL spot to the Truth, , ‘
mf damal daruea 2725/2047 M282017 4.31 40. AM Ab Ihe pointi'n loiting him cook. Ha's dong afar this yeat focus on indi uw replacement gr

a Sxporing ihe Wasthraok scenario,
Garon Dabass

Jamal tomes BRT SG F2087 A408 AM On

TISAQA7? ANd4aKIIA

 

Case 1:19-cv-00593-LCB-JLW Document 54-3 Filed 02/17/21 Page 6 of 12
Case 1:19-cr-00373-PGG Document 30-5 Filed 08/16/19 Page 6 of 11

 

 

SERRE (ohn Stovall)

   
 
     

ED fonaliones 277872017 B2BROAT SIBADEM — Langrordwent io Adda)

‘To: “ERNIE Carton Datena .

Prom: Carton Debosu 22072017 B2H2017 407 29 PM Wow Ok Update an Wiilameson?

Jot RN aial Jones

To amaldames wey Bae017 409-45 PM Nothing yal, Nem had net balked io thom directly to couple af dayt Sti hai tet prosénted our naw
ee offer. Coty fined atit. He ld nok want to put it iepelng which L agreed wth,

Tay Carton Deboss

Fram ; acon Bebot 202017 ae2017 41033 PM Yap, Whal moved Langford?

Tor - Jamal fanias

Tet amal dames 2g0RaT BRT 443.67 PM $$ ia iyguass They ofl “a change ta att 9 new pal’ Bn nol byying it They admitted thay wil
. a Jbhnk and sak “i's nal bout wird and fosmes" dol ‘Todd Wed la analcty bul thay-ssnkd "wd obo tat greddy

Tat omen Carton Gabasa poop

  
  

 

 

HISAQNV7? 00046135

Case 1:19-cv-00593-LCB-JLW Document 54-3 Filed 02/17/21 Page 7 of 12

 
  

From; RE More Stelgorvalt

To: (eRe Nore Stolgonvalt
From: +S Mare Stelgervalt
Tot ERI Mare Stelganwall
Fram: Mao Slalgerwalt

To: I Mare Stolgarwalt

To: a Mare Stalgervrall

From: +22 Mare Sto'garvyalt

Produced Subject to FRCP 6(e)

5132017
81192017
eny20t7
5/1912017
SAV2017

S192017

~ S2017

42017

FOIA Confidential Treatment Requested

Case 1:19-cr-00373-PGG Document 30-5 Filed 08/16/19 Page 7 of 11

(Carlion-DeBosa)

5/13/2017 5:49.14 PM

5/13/2017 7:08:26 PM

53/2017 6:32.10 PM

192017 10:04:38 PM

8/13/2017 10;05 27 PM

§/53/2017 10:08:05 PM

S32017 10.0813 PM

5/43/2017 10:06 29 PM

Leal me know what u need (han ond ['§ break ttup —

 

     

over the break so u hava fonight

|

\

Brauk it up Into: 4, 3,3, 2, 3, 2500.
. |

Got it..

nood

OK we willlikely carry that over to Elita 100 and
Poach Jom.

Hold on to that 8.

| stiff hava 10 that brought with after pulling what u |

Know we vall neod it

Gaal

USA BRT RAR 40

Case 1:19-cv-00593-LCB-JLW Document 54-3 Filed 02/17/21 Page 8 of 12
Case 1:19-cr-00373-PGG Document 30-5 Filed 08/16/19 Page 8 of 11

GRE (Carlton DeBoso)

 

From: ND KP

Tat

 

From: <{OEED xr

To: {Ep

Tei2017

7IGI2017

TIGI2017

TIGR2017

7IGH2017

76/2017 1:48 04 AM

7/6/2017 1:51:59 AM

7/6/2017 1:56 05 AM

71612017 2:34 14 AM

FIGI2017 2:36 26 AM

Do u help peopla lke Webster and speedy every
yaar and how many more people asked you to help
them. They both are happy u are helping them how
many mora aro their.

Thosa two. And about 10 other brathars Tal, Rena,
Speedy, Jeff, Gary Franklin, Munch, Stava Reaca,
Hennings, Malt Vardan, about 10 coaches wha are
helping farilfes to the fotal of about 200k annually
and | still have to meet budget.

And keep the most of that off of General's and
Nico's radar.

Wow

You're the only ane that knows about it be so many
of thesa dudes are salfish and would want more be
they would argue that sameane else dorit dasarve
the halp mora than they do It's a strassful balancing
act

TISAN373 ONN4AATA

Case 1:19-cv-00593-LCB-JLW Document 54-3 Filed 02/17/21 Page 9 of 12
Case 1:19-cr-00373-PGG Document 30-5 Filed 08/16/19 Page 9 of 11

  

 

((CarltonDeBose) — -
TIGI2017 7/6/2017 2.38:01 AM Damn man can It coma back n hurt you?
FIGI2017 7/6/2017 2 41:01 AM Not roally. Have to do it cloanly anc with a process,

 

I'm good but it's enough ta where Lynn and Nico
don't want to know tha Intimate detalls to cover thalr
asses, So it's a risk but my every day Job Is a damn
risk so I'm used to it now

From: ee 71612047 71GI2017 2 47:10 AM Watch your back bro with corporate America niggas
ara endangered species. | don't trust anyona with
your future

To: ae 71812017 TIGI2017 2 48:22 AM | am. | appraciate you big bro, I'm careful,

TISANR73 NNN dd

Case 1:19-cv-00593-LCB-JLW Document 54-3 Filed 02/17/21 Page 10 of 12
Case 1:19-cr-00373-PGG Document 30-5 Filed 08/16/19 Page 10 of 11

RR Rohe! Bakery — — satrmceell

 

I'm ecarad ta go through security with this much 9aR017 9182097 OFAQUTC4)
cash, Shauld | just put # In my chacked bag?

Num. If] get stopped ll Just say [Jusl sold my Gar = 8/18/2017 = S18/2017 O7:40(UTC~4)

 

Produced Subject to FRCP 6(e) USHER AnGh986346
FOIA Confidential Treatment Requested

Case 1:19-cv-00593-LCB-JLW Document 54-3 Filed 02/17/21 Page 11 of 12
Case 1:19-cr-00373-PGG Document 30-5 Filed 08/16/19 Page 11 of 11

peace arene empresa INN iach la a ee

  
 

+ SSR Me (ovinar) + (ER Sara Holl no fo pulilng it in your chacked bag - 882017 9a2017 07.13 TC)

+E Sora

Rachel Baker

(owner) + EES Mo lol exay , B182017 = 14/2017 OF -16{UTC-4)

+S Sora

Rachel Boker

Produced Subject to FRCP 6(e) USAR 47
FOIA Confidential Treatment Requested

Case 1:19-cv-00593-LCB-JLW Document 54-3 Filed 02/17/21 Page 12 of 12
